DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

 Response to Amendment
The amendments filled April 15, 2021 have been entered. Claims 1, 4-6, 8-10, 13, and 15-16 are currently pending. 

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. 
Applicant primarily argues because of method of operation (using a cantilever spring to initiate a series of connected parts) the lock of Sanders and Kunz are not manual since they make use of additional parts to engage or disengage the lock starting, operating, moving, etc., independently” and Sanders et al. US 2015/0297454 A1 clearly states the lock is engaged by the user [0084] which would imply manual activation of the lock thereby meeting the claimed limitation of the lock being manually movable.
The unclaimed cantilever spring set up of prior art Sanders’ locking mechanism that applicant refers to functions differently from the locking mechanism of Kunz. The prior art Sanders also provides other means than the cantilever spring set up at the end of paragraph [0084] to include any biasing member maybe used to include but not limited to compression springs or elastomeric material, among other means. Knuz’s bar (whose ends (14 and 16) alternate being received within the housing depending on the lock status) is mounted on a support rod which is prevented from moving when the rod is the u-shaped recess (Col 4 lines 4-26). The movement of the rod being able to transition in and out of the U-shaped recess is controlled by drive peg which is controlled by a biasing spring (Col 4 lines 30- col 5 line 15). 
Kunz provides a biasing means for the locking mechanism as allowed by Sanders; therefore changing the shape and mechanism of Sander’s lock (since the first end of Sander’s lock is larger than the opening and therefore can’t be recessed within the housing when the second end is protruding from the opposite side of the housing) would be obvious since a “slide type” lock is well known and provides additional visual and haptic feedback for the user to tell easily if the lock is engaged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US 2015/0297454 A1 (hereafter referred to as Sanders) in view of Kunz US 8511399 B2.
With regards to claim 1, Sanders discloses a syringe adapter (abstract) comprising:
-a housing (16) having a first end (18) and a second end (20), the first end configured to be secured to a first container ([0083] which discloses the housing and ends and that the first end may connect to a container, the contain is specifically mentioned in line 9);
-a cannula (28) having a first end and a second end, the second end of the cannula positioned within the housing ([0083] discloses the cannula has a distal end 30 which would indicate the cannula has an opposite proximal end and the ends could be considered a first and second end); and
-a seal arrangement (32 and 34) positioned within the housing ([0083] lines 15-18 which disclose the collet (32) and first membrane (34) form the seal and are located in the housing), the seal arrangement movable within the housing between a first position where the seal arrangement is disengaged from a mating connector and a second position where the seal arrangement is engaged with a mating connector([00886] which discloses the sealing member or collet is able to engage with a mating member and move between a mating and non-mating position), the seal arrangement comprising a membrane (element 34, [0083] lines 15-18); and
a lock mechanism (38) movable between an unlocked position and a locked position([0084] which discloses the locking member is movable thereby defining a locked and unlocked position), wherein the seal arrangement includes a lock interface (72, [0088] discloses the collet/ sealing member has a locking interface) that is configured to engage the lock mechanism when the seal arrangement is in the second position and when the lock mechanism is in the locked position, and wherein the lock mechanism is disengaged from the lock interface when the seal arrangement is in the second position and when the lock mechanism is in the unlocked position ([0088] discloses the collet/ sealing member has a locking interface that  open and closed potion with correlate to a unlocked and locked position respectively),
wherein the lock mechanism has a first end and a second end, and wherein, when the lock mechanism is in the unlocked position, the first end of the lock mechanism protrudes from the housing and the second end of the lock mechanism is received within the housing ([0088] discloses one end of the lock is moveable by the user and therefore outside of the housing and that the second end is located inside the housing as it can engage with the collect at the locking interface 72), the lock mechanism is manually movable from the unlocked position to the locked position and manually movable from the locked position to the unlocked position ([0084]).
Sander’s fails to teach that when the lock mechanism is in the locked position, the first end of the lock mechanism is received within the housing and the second end of the lock mechanism protrudes from the housing.
Kunz teaches a locking mechanism on a drill to maintain an operation setting thereby being drawn to solve the same problem as applicant (ie maintaining the drill or in the case of applicant maintaining the transfer system in an active state ready for use. Kunz teaches the first end of the lock can be depressed and within the chamber or protruding from the housing depending on that status of the lock (Figure 3 and Col. 3 lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking mechanism of Sanders to locking device of Kunz which allows for additional haptic and visual feedback by not only depressing the lock but also allowing for the opposite lock end to be visualized on the opposite side. Of note Sanders’s housing already has an opening and the existing locking mechanism “slides” into place (see Sanders Figure 27 and 28) by various means such as a biasing mean (Sanders [0084]) which is the same mechanism used by Kunz (Kunz (Col 4 lines 4-26) and (Col 4 lines 30- col 5 line 15).

With regards to claim 6, Sanders discloses wherein the seal arrangement comprises a collet (32) having a first end (54) and a second end (56), at least a portion of the collet received within the housing ([0083] lines 15-18 which disclose the collet is in the housing and [0086] which details the subparts of the collet), the collet comprising a body(52) defining a passageway (58) ([0086] which details the subparts of the collet), a membrane (34) received by the passageway ([0083] lines 15-18 which disclose a membrane is with the collet and Figure 8 showing the membrane within the passage of the collet), and a locking member (60) connected to the body of the collet ([0086]), the membrane comprising a body (82) having a first end (84) and a second end (86) ([0089] which details the subparts of the membrane), the collet is movable from a first position where the locking member is open to receive a mating connector to a second position where radially outward movement of the locking member is restricted ([0086]). 
With regards to claim 8 and 15, Sanders discloses the lock mechanism has defines an opening (see locking member’s opening generally identified by element 36 in figure 28, [0088] discloses 36 is actually a sub-part of the overall locking member 38 and able to receive the collet) configured to receive the collet (the collect 32 is within and therefore received by the locking mechanism generally identified by element 36 in figure 26.
With regards to claim 9 and 16, Sanders discloses the lock mechanism is received within a transverse opening of the housing, the lock mechanism retained within the housing via retention portions of the lock mechanism positioned intermediate the first and second ends of the lock mechanism that engage the housing ([0084] and Figure 27 and 28 which discloses the locking mechanism (generally identified as 36 in  figs 27 and 28, [0088] discloses 36 is actually a sub-part of the overall locking member 38) is received within the transverse opening (generally identified by 16 in fig 28) and engage the housing and in-between the first and second ends).

With regards to claim 10, Sanders discloses a syringe adapter (abstract) comprising:
-a housing (16) having a first end (18) and a second end (20), the first end configured to be secured to a first container ([0083] which discloses the housing and ends and that the first end may connect to a container, the contain is specifically mentioned in line 9);
-a cannula (28) having a first end and a second end, the second end of the cannula positioned within the housing ([0083] discloses the cannula has a distal end 30 which would indicate the cannula has an opposite proximal end and the ends could be considered a first and second end); and
-a seal arrangement (32 and 34) positioned within the housing ([0083] lines 15-18 which disclose the collet (32) and first membrane (34) form the seal and are located in the housing), the seal arrangement movable within the housing ([00886] which discloses the sealing member or collet is able to engage with a mating member and move between a mating and non-mating position and is therefore movable), the seal arrangement comprising a membrane (element 34, [0083] lines 15-18); and
-a lock mechanism (38) movable between an unlocked position and a locked position ([0084] which discloses the locking member is movable thereby defining a locked and unlocked position), 
-a second component (14) comprising a membrane (112) configured to engage the membrane of the seal arrangement to move the seal arrangement between a first position where the seal arrangement is disengaged from the second component and a second position where the seal arrangement is engaged with the second component ([0091] which discloses the second component or patient connector has a membrane which engages the seal and [0092] which discloses the mating process or moving between the first and second position)
wherein the seal arrangement includes a lock interface (72, [0088] discloses the collet/ sealing member has a locking interface) that is configured to engage the lock mechanism when the seal arrangement is in the second position and when the lock mechanism is in the locked position, wherein the lock mechanism is disengaged from the lock interface when the seal arrangement is in the second position and when the lock mechanism is in the unlocked position ([0088] discloses the collet/ sealing member has a locking interface that  open and closed potion with correlate to a unlocked and locked position respectively).
wherein the lock mechanism has a first end and a second end, and wherein, when the lock mechanism is in the unlocked position, the first end of the lock mechanism protrudes from the housing and the second end of the lock mechanism is received within the housing ([0088] discloses one end of the lock is moveable by the user and therefore outside of the housing and that the second end is located inside the housing as it can engage with the collect at the locking interface 72), the lock mechanism is manually movable from the unlocked position to the locked position and manually movable from the locked position to the unlocked position ([0084]).
Sander’s fails to teach that when the lock mechanism is in the locked position, the first end of the lock mechanism is received within the housing and the second end of the lock mechanism protrudes from the housing.
Kunz teaches a locking mechanism on a drill to maintain an operation setting thereby being drawn to solve the same problem as applicant (ie maintaining the drill or in the case of applicant maintaining the transfer system in an active state ready for use. Kunz teaches the first end of the lock can be depressed and within the chamber or protruding from the housing depending on that status of the lock (Figure 3 and Col. 3 lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking mechanism of Sanders to locking device of Kunz which allows for additional haptic and visual feedback by not only depressing the lock but also allowing for the opposite lock end to be visualized on the opposite side. Of note Sanders’s housing already has an opening and the existing locking mechanism “slides” into place so only the shape of the locking mechanism would need to be changed in order for one end to project from the opposite end of the housing (see Sanders Figure 27 and 28).

With regards to claim 13, Sanders discloses wherein the seal arrangement comprises a collet (32) having a first end (54) and a second end (56), at least a portion of the collet received within the housing ([0083] lines 15-18 which disclose the collet is in the housing and [0086] which details the subparts of the collet), the collet comprising a body(52) defining a passageway (58) ([0086] which details the subparts of the collet), a membrane (34) received by the passageway ([0083] lines 15-18 which disclose a membrane is with the collet and Figure 8 showing the membrane within the passage of the collet), and a locking member (60) connected to the body of the collet ([0086]), the membrane comprising a body (82) having a first end (84) and a second end (86) ([0089] which details the subparts of the membrane), the collet is movable from a first position where the locking member is open to receive a mating connector to a second position where radially outward movement of the locking member is restricted ([0086]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US 2015/0297454 A1 (hereafter referred to as Sanders 1) in view of Kunz US 8511399 B2 and in further view of Sanders et al/ US 2015/0126974 A1 (hereafter referred to as Sanders 2).
With regards to claim 4, Sanders 1 and Kunz fail to teach the second end of the lock mechanism includes an indicator.
Sanders 2 teaches a vial transfer device with a locking mechanism thereby being in the same filed of endeavor as Sanders and Kunz. Sanders 2’s vial transfer device with locking mechanism is almost identical to Sanders 1; however Sanders 2 allows for the improvement of the locking mechanism having an indicator [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of have added the indicator of Sanders 2 to the device of Sanders 1 as previously modified by Kunz  for claim 3 in order to provide a visual feedback for the user when the lock in engaged.

With regards to claim 5, Sanders 1 and Kunz fail to teach the first end of the lock mechanism comprises a first color and the second end of the lock mechanism comprises a second color, the first color different than the second color.
Sanders 2 teaches a vial transfer device with a locking mechanism thereby being in the same filed of endeavor as Sanders and Kunz. Sanders 2’s vial transfer device with locking mechanism is almost identical to Sanders 1; however Sanders 2 allows for the improvement of the locking mechanism having an indicator. The indicator may be colored which would allow one end to have a different color from the second [0059]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of have added the indicator of Sanders 2 to the device of Sanders 1 as previously modified by Kunz  for claim 3 in order to provide a visual feedback for the user when the lock in engaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0297839 A1 and US 2015/0297459 A1 appears to be substantially similar to the discloser of US 2015/0297454 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781